Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record and IDS filed February 24, 2022, May 25, 2022, and July 28, 2022, teach related clustering systems with associated storage within real nodes but fails to teach the combination including the limitation of criterion for a real cluster storage system, wherein the first mapped cluster scheme is in accord with a data loss prevention rule, wherein the data loss prevention rule prohibits a mapping scheme from resulting in a mapped cluster storing first data via a first storage device of a first real node and further storing second data that is redundant to the first data via a second storage device of the first real node, wherein the real cluster storage system comprises the first storage device and the second storage device, and wherein the first storage device and the second storage device have different storage capacities.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133